09/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0332
                     Supreme Court Cause No. DA 21-0332




IN RE THE MARRIAGE OF

JENNIFER S. CONROY,                                   ORDER

       Petitioner and Appellant,

       v.

MICHAEL SCOTT CONROY,

       Respondent And Appellee.
                                        .

      Upon unopposed motion of Appellant, and good cause appearing,

      IT IS HEREBY ORDERED THAT DeAnn Cooney is appointed as mediator

in this case pursuant to M.R.App.P. 7(5).

              DATED this ____day of September, 2021


                                By ______________________________
                                   SUPREME COURT JUSTICE




                                                                   Electronically signed by:
                                    Page 1 of 1                          Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                      September 3 2021